Citation Nr: 1233635	
Decision Date: 09/27/12    Archive Date: 10/09/12

DOCKET NO.  10-18 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a psychiatric disability to include posttraumatic stress disorder (PTSD), and if so, whether service connection is warranted for the claimed disability.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1973 to July 1976.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in September 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran requested a video conference Board hearing in his April 2010 substantive appeal.  He was sent a letter indicating that he was scheduled for a Travel Board hearing in April 2010.  The Veteran failed to appear at the scheduled proceeding.  He did not request to reschedule the hearing and he has not provided good cause for his failure to appear.  Accordingly, the Board will review his appeal as if he withdrew his hearing request.  See 38 C.F.R. § 20.702(d) (2011).

The issue of entitlement to a psychiatric disability to include PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed December 2008 Board decision denied the Veteran's claim of entitlement to service connection for PTSD.  

2.  Evidence associated with the claims file since the December 2008 Board decision was not of record at the time of such decision and relates to an unestablished fact necessary to substantiate the Veteran's service connection claim for a psychiatric disability.





CONCLUSIONS OF LAW

1. The December 2008 Board decision which denied entitlement to service connection for PTSD is final. 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2011). 

2.  The evidence received subsequent to the December 2008 Board decision is new and material and the claim of entitlement to service connection for a psychiatric disorder is reopened.  38 U.S.C.A. § 5107, 5108, 7104 (West 2002); 38 C.F.R. § 3.104, 3.156 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In this case, the Board is granting the Veteran's request to reopen the claim of entitlement to service connection for a psychiatric disorder.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

II.  New and Material Evidence

Service connection may be granted to a Veteran for a disability resulting from a disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may be granted for a disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

A December 2008 Board decision denied the Veteran's claim of entitlement to service connection for PTSD on the basis that the preponderance of the evidence showed that the Veteran did not have a current diagnosis of PTSD.  The relevant evidence of record at the time of the December 2008 Board decision consisted of service treatment records, two private psychiatric evaluations dated in February 2005 and March 2006, VA treatment records from June 2003 through May 2007, VA examination reported dated in April 2005 and May 2007 and statements and testimony from the Veteran in support of his claim.  The December 2008 Board decision was not appealed and is final based on the evidence then of record.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2011). 

A finally decided claim will be reopened in the event that new and material evidence is presented.  38 U.S.C.A. § 5108 (West 2002).  "New" evidence means existing evidence not previously submitted to the VA.  "Material" evidence means existing evidence that by itself or when considered with previous evidence of record relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2011). When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  Competency of new evidence, however, is not presumed. 

Although the  RO determined in a September 2009 rating decision to reopen the claim of entitlement to service connection for PTSD, such decision is not binding on the Board.  The Board must first decide whether evidence has been received that is both new and material to reopen the claim.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996) (the Board "does not have jurisdiction to consider a claim which it previously adjudicated unless new and material evidence is presented, and before the Board may reopen such a claim, it must so find.  What the [RO] may have determined in this regard is irrelevant.").  Thus, the Board will adjudicate the question of whether new and material has been received.  

The Veteran submitted a statement in April 2009 that noting that enclosed was a lay statement from a Vietnamese man who was rescued by the USS Oklahoma City, which he was crew member, as part of his claim for PTSD.  VA construed this as a request to reopen his claim of entitlement to service connection for PTSD.  Evidence associated with the claims file since the April 2009 Board decision includes VA treatment records, a VA examination dated in September 2009, a buddy statement and statements by the Veteran.  A VA treatment record dated in January 2012 is considered new, because it reveals that the Veteran has a current diagnosis of PTSD under the DSM-IV criteria, which was not of record at the time of the December 2008 Board decision.  In addition, the evidence is material as it indicates that the Veteran has a current diagnosis of the claimed disability.  Thus, the Board finds the new evidence relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Such evidence is so significant that it must now be considered in order to decide fairly the merits of the claim.  Accordingly, the Veteran's claim of entitlement to service connection for a psychiatric disability to include PTSD is reopened.  See 38 C.F.R. § 3.156(a).


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a psychiatric disorder to include PTSD is reopened and the appeal is granted to that extent only.


REMAND

The Veteran was provided with a VA examination in September 2009.  The examiner determined that the Veteran did not meet the criteria for a diagnosis of PTSD.  He diagnosed the Veteran with a depressive disorder.  The examiner provided the opinion that the date of onset of depression was unclear and there was no clear indication of association to military service.  A recent VA treatment record dated in January 2012 provides a current diagnosis of PTSD, which may affect the examiner's determination on whether the Veteran has PTSD.  Furthermore, with respect to the diagnosis of a major depressive disorder, the examiner did not provide an opinion or clear explanation on whether it is as likely as not that the Veteran's diagnosis of a major depressive disorder is related to military service to include the rescue operation conducted by the USS Oklahoma in April 1975.  The Board notes that the Veteran's alleged stressor was supported by a search conducted by the Joint Service Records Research Center (JSRRC), which reveals that the USS Oklahoma participated in Operation Frequent Wind, during the Fall of Saigon, which rescued over 154 U.S. and South Vietnamese in April 1975 and the Veteran served aboard the USS Oklahoma during this period.  In light of the foregoing, the Board finds that the Veteran should be provided with another VA examination and opinion.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA mental health examination with respect to his service connection claim for a psychiatric disability to include PTSD.  The claims file, including a copy of this remand, must be made available to the examiner for review, and the examiner should indicate that the claims folder was reviewed in connection with the examination.  All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished. 
After reviewing the record and evaluating the Veteran, the examiner should determine whether the Veteran has a psychiatric disorder to include PTSD.  The examiner should utilize the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) in arriving at diagnoses and identify all existing psychiatric diagnoses.  
a. With respect to PTSD, the examiner must explain whether and how each of the diagnostic criteria is or is not satisfied.  Also, if PTSD is diagnosed, the examiner must provide an opinion on whether the Veteran's PTSD is result of the Veteran's involvement as a journalist and crew member of the USS Oklahoma City during Operation Frequent Wind during the Fall of Saigon in April 1975.  

b. If the Veteran is diagnosed with any other psychiatric disorder, then the examiner is requested to provide an opinion on whether it is at least as likely as not (i.e., a 50 percent probability or greater probability) that such psychiatric disorder is related to active military service to include the Veteran's involvement as a journalist and crew member of the USS Oklahoma City during Operation Frequent Wind during the Fall of Saigon in April 1975 or any other incident in service that would be consistent with the circumstances, conditions or hardships of such service.

The examiner is asked to provide a clear rationale and explanation to all conclusions reached.  As part of his or her rationale, the examiner should address the Veteran's lay statements that the onset of his symptoms was in 1975.  

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional information could be obtained that would lead to a conclusive opinion.  (The AOJ should ensure that any additional evidentiary development suggested by the reviewer should be undertaken, if possible, so that a definitive opinion can be obtained.)

2. Upon completion of the foregoing and any other development deemed necessary, readjudicate the Veteran's claim of entitlement to service connection for a psychiatric disability to include PTSD based on the entire evidence of record.  If the benefits sought on appeal remains denied, the RO should provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


